October 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                K. R. PLAYA VI, S. DE R.L. DE C.V., Appellant

NO. 14-11-00901-CV                          V.

     STEWART TITLE GUARATY COMPANY AND STEWART TITLE
          GUARANTY DE MEXICO, S.A. DE C.V., Appellees

                     ________________________________

      This cause, an appeal from the judgment in favor of appellees, Stewart Title
Guaranty Company and Stewart Title Guaranty de Mexico, S.A. de C.V. signed
June 30, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, K. R. Playa VI, S. de R.L. de C.V., to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.